03/01/2017




               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               January 24, 2017 Session

       MARYAM GHORASHI-BAJESTANI V. MASOUD BAJESTANI

               Appeal from the Chancery Court for Hamilton County
                  No. 08-0098   Jeffrey M. Atherton, Chancellor


                             No. E2016-00063-COA-R3-CV


This is the third appeal in a post-divorce case. It arises from Husband’s petition to modify
the requirement that he pay private school tuition for his children’s elementary and
secondary education, and Wife’s petition to calculate Husband’s income tax rate in order
to determine the net amount to be paid to Wife out of Husband’s deferred compensation
for 2011, 2012, and 2013. Husband contends the trial court erred by holding that his
obligation to pay private school tuition was not modifiable because it was a contractual
obligation. He also contends the trial court incorrectly calculated the tax rates and erred
by refusing to allow him to introduce expert proof of the proper method for this
calculation. We have determined the trial court erred in ruling that Husband’s obligation
to pay private school tuition for elementary and secondary education was not modifiable.
Therefore, we reverse and remand this issue with instructions for the trial court to
determine whether a material change of circumstances has been established and, if so,
whether to modify Husband’s obligation to pay private elementary and secondary school
tuition for the children. With regard to the tax rates for 2011, 2012, and 2013, Husband
failed to introduce evidence at the hearing that pertained to the proper method to be used
to determine the tax rates. After the court rendered its ruling, Husband filed a Tenn. R.
Civ. P. 52.02 motion seeking permission to present expert proof on the tax rate issue in
order to alter or amend the ruling. We find no error with the decision to not consider
Husband’s belated expert proof or the decision to deny the motion to alter or amend. We
also affirm the trial court’s calculation of the tax rates and Wife’s share of Husband’s
deferred compensation for the years in question. As for Wife’s challenge to the trial
court’s decision to impute income to her for the purpose of calculating child support and
refusing to consider work-related care expenses she might incur, we affirm these
decisions.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                     in Part; Reversed in Part; and Remanded
FRANK G. CLEMENT, JR., P.J., M.S., delivered the opinion of the Court, in which D.
MICHAEL SWINEY, C.J., and JOHN W. MCCLARTY, J., joined.

Phillip C. Lawrence, Chattanooga, Tennessee, for the appellant, Masoud Bajestani.

John P. Konvalinka, Chattanooga, Tennessee, for the appellee, Maryam Ghorashi
Bajestani.

                                       OPINION

       Maryam Ghorashi-Bajestani (“Wife”) and Masoud Bajestani (“Husband”) were
divorced in April 2009. The Final Decree of Divorce adopted the parties’ permanent
parenting plan, named Wife the primary residential parent, and ordered Husband to pay
$3,200 per month in child support. In setting the amount of support, the court found that
Wife was voluntarily unemployed and imputed to her an income of $72,000. The court
also ordered Husband to pay the children’s private school tuition and other expenses,
pursuant to his agreement in the parenting plan “to pay private school expenses [through]
12th grade.”

       Further, the trial court divided the parties’ marital assets, including Husband’s
deferred compensation from his employment with the Tennessee Valley Authority
(“TVA”), which the court valued at $2.7 million. Specifically, Wife was awarded one-
half of the TVA deferred compensation. The court indicated that if the transfer of any
portion of Husband’s deferred compensation resulted in a taxable event, each party would
be responsible for one-half of the taxes.

       Additionally, the trial court awarded Wife transitional alimony, alimony in futuro,
and attorney’s fees.

        In the first appeal, we affirmed the imputation of income to Wife and the award of
child support. See Ghorashi-Bajestani v. Bajestani, No. E2009-01585-COA-R3-CV,
2010 WL 3323743, at *1 (Tenn. Ct. App. Aug. 24, 2010) (hereinafter “Bajestani I”). We
also affirmed the trial court’s valuation and distribution of the parties’ marital assets,
including Husband’s deferred compensation from TVA. The trial court’s award of
transitional alimony and attorney’s fees was modified and the award of alimony in futuro
was vacated.

       Following the first appeal, Husband filed a petition to modify his child support
obligations and the requirement to pay private school tuition because he had recently
been terminated from his employment at TVA. Husband also sought instruction from the
trial court regarding payment of Wife’s portion of the deferred compensation
distributions because he learned that TVA was going to deduct 35% of the gross
distribution for estimated taxes. Thereafter, Wife filed a petition seeking to modify the

                                          -2-
parenting plan on the basis that Husband had not exercised the full amount of his
parenting time and an order of contempt for Husband’s failure to pay his child support
and alimony obligations on time.

       A hearing was held on these issues, during which Wife argued that she had been
shortchanged in the distribution of Husband’s deferred compensation, as 35% of the
disbursement was withheld for estimated taxes before Wife was given her portion. Wife
asserted that, because Husband’s overall tax rate per his federal tax return was less than
35%, Husband had received a greater share of this asset. The trial court rejected this
argument, finding that Husband’s overall tax rate “accounts in part for [Husband’s] other
income, gains, losses, and exemptions independent of the deferred compensation
distribution, and should not be taken into account when calculating the amount taxed on
the deferred compensation disbursement alone.”

       Additionally, the trial court found that Husband’s income had declined such that
there was a significant variance, which constituted a material change in circumstances.
With regard to Husband’s obligation to pay private school expenses, the court found that
Husband has the ability to pay these expenses and that it is in the best interest of the
children for him to continue to do so. The court also found that “this voluntary support
obligation is contractual in nature, resulting from the parties’ Agreed Parenting Plan, and
therefore this Court is not in a position to modify it.” The court also found Husband in
contempt for failing to pay alimony and child support and awarded Wife attorney’s fees.

       As ordered by the trial court, Husband filed a child support worksheet that was
based on his reduced income. Wife objected to Husband’s worksheet on the basis that it
included alimony payments as Wife’s income, imputed income to Wife without evidence
of job opportunities in the area, and did not reflect the actual number of parenting days
Husband spent with the children. The trial court adopted Husband’s worksheet and set
Husband’s child support obligation at $776 per month.

       Wife appealed arguing that the trial court erred in awarding her one-half of
Husband’s deferred compensation distribution reduced by 35% for estimated taxes, when
his actual tax liability was less than 35%. Wife also asserted that it was in error for the
court to continue to impute income to her for child support purposes.1


        1
          Additionally, Wife argued that the trial court erred by: (1) failing to include the deferred
compensation distributions as income to both parties for child support purposes; (2) failing to take into
consideration Husband’s income from his temporary work overseas; (3) including the alimony she
received from Husband as part of her income; (4) failing to consider the actual number of days the
children spent with Husband in calculating child support; (5) requiring Wife to seek judicial intervention
if Husband refused to allow their daughter to continue attending her current private school; and (6) failing
to grant her a security interest in Husband’s assets to secure payment of alimony and child support.
                                                                                            (continued…)
                                                   -3-
        In the second appeal, we held that the trial court failed to take into consideration
Husband’s actual income tax rate when awarding Wife an equal share (50%) of the
deferred compensation benefits after taxes. See Ghorashi-Bajestani v. Bajestani, No.
E2013-00161-COA-R3-CV, 2013 WL 5406859, at *11 (Tenn. Ct. App. Sept. 24, 2013)
(hereinafter “Bajestani II”). Specifically, we found that Wife was not receiving 50%,
after taxes, of Husband’s annual deferred compensation, because Husband’s actual tax
rate was less than the amount being deducted from Wife’s share.2 On remand, the trial
court was instructed to determine the correct tax rate for the years at issue and award
Wife a judgment for the deferred compensation distributions, if any, she was entitled to
receive but did not receive for each year. Additionally, we affirmed the imputation of
income to Wife and the decision to not impute income to Husband.3

       Following remand, Wife filed a petition to modify the award of child support
asserting, inter alia, that Husband pled guilty to criminal behavior since the trial court’s
prior order; thus, there had been a material and substantial change in circumstances such
that a significant variance would occur upon recalculation of support. Wife also argued
that the trial court should no longer impute income to her and should recalculate child
support after adjusting her income. She argued that, should the court continue to impute
income to her, it should also consider work-related child care expenses in setting the
amount of child support.

      In his answer to this petition, Husband denied there had been a material change in
circumstances and insisted there was no basis for modifying child support. Husband



Husband argued that the court erred by improperly valuing his deferred compensation account after his
termination and by awarding Wife attorney’s fees based on a finding of contempt.
        2
          For example, assuming the gross amount of Husband’s deferred compensation in one year was
$100,000 and Husband’s tax rate was determined to be 35% for that year, Wife would receive 65% of
$50,000, resulting in a distribution to her of $32,500. However, if Husband’s actual tax rate for that year
was only 25%, not 35%, then Wife would have been entitled to receive $37,500, a difference of $5,000.
        3
           Regarding the additional issues raised by the parties, we determined that the trial court erred in
its child support calculation by failing to consider the appreciation in value of the parties’ deferred
compensation distributions and by failing to consider Husband’s income from his overseas employment.
Additionally, we concluded that the trial court erred by including Wife’s alimony as income and by
failing to consider the actual number of days Husband spent with the children. We found no error with the
trial court’s requirement that Wife seek judicial intervention should the parties be unable to reach an
agreement regarding their daughter’s school, with the court’s decision not to grant Wife a security interest
in Husband’s assets, or with the court’s valuation of Husband’s deferred compensation. We also
concluded that the trial court did not abuse its discretion in awarding Wife attorney’s fees.



                                                   -4-
subsequently filed a counter-petition, asserting that he lacks the funds to pay for his
children’s private school tuition and asking to be relieved from this obligation.

       In an order entered in June 2014, the trial court addressed the issues that had been
remanded and the new claims by the parties. The trial court found that Husband’s tax rate
in 2011 was 30.28% and his gross deferred compensation was $1,343,476. Based upon
these facts, the court determined that Wife should have received $468,335.75, one-half of
Husband’s 2011 after-tax deferred compensation income, but received only $436,629.81.
Thus, the trial court awarded Wife a judgment against Husband for $31,705.91.

       For 2012, the court found that Husband’s tax rate was 22.32% and the gross
deferred compensation was $370,340.88. Based upon these facts, the court determined
that Wife was entitled to receive $147,336 but only received $135,169.95. Thus, the trial
court awarded her a judgment against Husband for $12,168.16.

      For 2013, the court found that Husband’s tax rate was 21.73% and gross deferred
compensation was $392,050.97. Based upon these facts, the court determined that Wife
was entitled to receive $153,429.12 but only received $139,634. Thus, the trial court
awarded her a judgment against Husband for $13,795.14.

       As the tax rate for 2014 had yet to be established, the trial court ordered that, for
each year going forward, Husband was to present Wife’s counsel with evidence of the
actual tax paid, in order to determine the proper distribution owed to Wife.

       With regard to Wife’s petition to modify child support, as a consequence of
Husband’s criminal charges, the court found that income should be imputed to him for
child support purposes in the amount of $20,833.33 per month. The court declined Wife’s
request to discontinue imputing income to her and declined to impute work-related
childcare expenses.

       Regarding the children’s private school, the trial court found that Husband is
contractually obligated to pay for private school tuition. Although Husband presented
evidence of a private school with lower tuition than the children’s current school, the trial
court found that it is in the best interests of the children to remain at their present schools.

       In March 2015, Husband filed a motion pursuant to Tenn. R. Civ. P. 52.02 to
amend the findings and conclusions appearing in the trial court’s June 2014 order and to
determine the appropriate tax rate for 2014. Husband argued that the trial court derived
his “actual tax rate” by “dividing the total income tax . . . paid by Husband in a relevant
year by the total income . . . for the same year.” Husband contended that the proper
method for determining the actual tax rate in a given year is to “divid[e] the tax . . . by the
taxable income . . . to express, in terms of a percentage, the ratio between the two.”
Husband alleged that the method the trial court used resulted in a lower percentage of tax.

                                             -5-
This method of calculation required Husband to share a higher portion of his deferred
compensation than by using what Husband described as the proper method of calculating
his tax rate. In support of this motion, Husband submitted an affidavit by Angela Dowis,
a certified public accountant; however, at hearing on this motion, the trial court declined
to rehear proof on the issue of Husband’s deferred compensation.

       Shortly thereafter, Husband filed a petition to modify the most recent order
contending there had been a material and substantial change in circumstances with
respect to Husband’s obligation to pay private school tuition. Specifically, Husband
alleged that his daughter had recently been expelled from her private school. He sought to
modify his obligation to pay private school tuition by equitably apportioning the
responsibility between the parents or, alternatively, for the court to deviate downward
from the child support guidelines to reflect the inequitable burden on Husband to pay
private school tuition for the children’s elementary and secondary school education.

       In October 2015, the trial court entered an order addressing the issues that had
arisen since its June 2014 order. The court held that Husband’s tuition obligation was
contractual and that “[i]t is not the role of the courts to rewrite contracts for dissatisfied
parties.” Regarding Husband’s tax rate, the court held that its calculations in the June
2014 order comply with the remand instructions; therefore, the trial court denied
Husband’s motion to amend. The court calculated Husband’s tax rate on the deferred
compensation for 2014 using the same method as the prior years and determined that
Wife was entitled to a judgment of $4,224.56 against Husband.

       Both parties raise issues for us to consider in this, the third appeal. Husband’s
issues are whether the trial court erred: (1) by holding that it lacked authority to modify
Husband’s obligation to pay private school tuition because it was a contractual obligation
that he voluntarily assumed; (2) in defining the meaning of the term “tax rate”; and (3) by
failing to admit the testimony of his expert witness, Angela Dowis. For her part, Wife
contends Husband is barred from raising the private school tuition issue based on the law
of the case doctrine. She also contends the trial court erred by continuing to impute
income to her for child support purposes and declining to impute work-related childcare
expenses. Additionally, Wife seeks an award of attorney’s fees on appeal.

                                         ANALYSIS

                                I. PRIVATE SCHOOL TUITION

      Husband argues that the trial court erred in holding that it lacked authority to
modify his obligation to pay private school tuition because this obligation was voluntarily
assumed in the parties’ parenting plan and was contractual in nature.



                                            -6-
                                          A. Law of the Case

       Before addressing the merits of Husband’s argument, we must address, as a
preliminary matter, Wife’s argument that this issue is precluded by the law of the case
doctrine.

        Under the “law of the case” doctrine, “an appellate court’s decision on an issue of
law is binding in later trials and appeals of the same case if the facts on the second trial or
appeal are substantially the same as the facts in the first trial or appeal.” Memphis Publ’g
Co. v. Tenn. Petroleum Underground Storage Tank Bd., 975 S.W.2d 303, 306 (Tenn.
1998) (citing Life & Cas. Ins. Co. v. Jett, 133 S.W.2d 997, 998–99 (Tenn. 1939); Ladd v.
Honda Motor Co., Ltd., 939 S.W.2d 83, 90 (Tenn. App. 1996)). “The law of the case
doctrine only applies to issues that were actually decided by the court—either explicitly
or implicitly—but not to dicta.” In re Bridgestone/Firestone, 495 S.W.3d 257, 266 (Tenn.
Ct. App. 2015) (citing Memphis Publ’g Co., 975 S.W.2d at 306; Gray’s Disposal Co.,
Inc. v. Metro. Gov’t of Nashville, 318 S.W.3d 342, 348 (Tenn. 2010)). This doctrine is
neither a constitutional mandate nor an inflexible limit on the adjudicatory power of the
courts; instead, “it is a longstanding discretionary rule of judicial practice reflecting the
commonsense recognition that issues previously litigated and decided by a court of
competent jurisdiction need not be revisited.” Gray’s Disposal Co., Inc., 318 S.W.3d at
348 (internal citations omitted).4

       Bajestani I and II are each previous appeals of the case currently before us.
Therefore, they represent the law of the case with respect to the issues decided therein.
However, in the prior appeals neither party raised the issue of whether the trial court may
permissibly modify Husband’s tuition obligation. Further, after carefully reviewing these
opinions, we have determined that this court neither expressly nor implicitly decided this
issue in either instance.5 Thus, consideration of this issue is not precluded by the law of
the case doctrine. See Memphis Publ’g Co., 975 S.W.2d at 306.




        4
           Exceptions to this doctrine include: (1) when the evidence offered following remand is
substantially different from the evidence in the earlier proceeding; (2) when the prior decision was clearly
erroneous and would result in manifest injustice if allowed to stand; or (3) when the prior decision is
contrary to a change in the controlling law which has occurred between the first and second appeal.
Gray’s Disposal Co., Inc., 318 S.W.3d at 348.
        5
          Wife relies on our opinion in Bajestani II, wherein we affirmed the trial court’s order requiring
the parties to seek judicial intervention if they could not come to an agreement on which school their
daughter would attend. However, that opinion did not address the question of whether Husband’s tuition
obligation is modifiable.



                                                   -7-
                             B. Husband’s Private Tuition Obligation

        We will now examine Husband’s contention that the trial court erred in concluding
that it was without power to modify Husband’s “contractual obligation” to pay private
school tuition for the children’s elementary and secondary school education.

       In Tennessee, a trial court lacks the authority to order a parent to pay for the
college education of a child who has reached the age of majority. Corder v. Corder, 231
S.W.3d 346, 356 (Tenn. Ct. App. 2006). A parent may assume such a duty by agreement,
and an agreement to support a child beyond the age of majority will be enforced by the
Tennessee courts. See id.; Penland v. Penland, 521 S.W.2d 222, 224 (Tenn. 1975).
However, because such agreements are “outside the scope of the legal duty of support,”
they retain their contractual nature when incorporated into a final decree of divorce.
Gibbs v. Gibbs, No. E2015-01362-COA-R3-CV, 2016 WL 4697433, at *5 (Tenn. Ct.
App. June 22, 2016) (citing Penland, 521 S.W.2d at 224-25). Therefore, these
agreements are not subject to modification by the court. Id.

       On the other hand, private elementary or secondary education tuition is an
“extraordinary educational expense” that may fall within a parent’s duty to support his or
her child in certain cases. See Lubell v. Lubell, No. E2014-01269-COA-R3-CV, 2015 WL
7068559, at *21 (Tenn. Ct. App. Nov. 12, 2015).6 “When [parents] contract with respect
to the legal duty of child support, upon approval of that contract, the agreement of the
parties becomes merged into the decree and loses its contractual nature.” Penland, 521
S.W.2d at 224. Therefore, unlike an agreement to pay college tuition, a parent’s
agreement to pay for private elementary or secondary education that has been
incorporated into a divorce decree is subject to subsequent modification by the trial court.
See id; Kesser v. Kesser, 201 S.W.3d 636, 642 (Tenn. 2006), superseded by statute on
other grounds.7

        6
            A trial court may award tuition for private elementary or secondary education as an
“extraordinary educational expense” when the trial court finds that such a deviation from the parent’s
base child support award is in the best interests of the child. Lubell, 2015 WL 7068559, at *21 (citing
Tenn. Comp. R. & Regs. 1240-02-04-.03(6)(b), 1240-02-04-.07(1)(b), 1240-02-04-.07(2)(d)); see also
Kaplan v. Bugalla, 188 S.W.3d 632, 635 (Tenn. 2006). The court “must consider whether the private
elementary or secondary schooling is ‘appropriate to the parents’ financial abilities and to the lifestyle of
the child if the parents and the child were living together.’” Velez v. Velez, No. M2014-01115-COA-R3-
CV, 2015 WL 3990705, at *8 (Tenn. Ct. App. June 30, 2015) (quoting Tenn. Comp. R. & Regs. 1240–2–
4–.07(2)(d)(1)(ii)).
        7
          Modification of an award of child support is governed by Tenn. Code Ann. § 36-5-101(g)(1).
See Muhlstadt v. Muhlstadt, No. M2012-01267-COA-R3-CV, 2013 WL 3833563, at *2 (Tenn. Ct. App.
July 19, 2013). Under this statute, “the court shall decree an increase or decrease of support when there is
found to be a significant variance, as defined in the child support guidelines . . . between the guidelines
and the amount of support currently ordered . . . .” Tenn. Code Ann. § 36-5-101(g)(1).


                                                   -8-
        The parenting plan, which was incorporated into the divorce decree, provides that
Husband will “pay private school expenses [through] 12th grade.” In March 2015,
Husband filed a petition seeking to modify this obligation. The trial court denied this
request, holding that Husband’s tuition obligations are contractual in nature and not
subject to modification.

        Although a parent’s agreement to pay for post-secondary education expenses is
contractual in nature and not subject to modification by the trial court, this case involves
Husband’s agreement to pay for private elementary and secondary education. As
described above, the trial court possessed the authority to order this type of support even
without an agreement by the parents. Further, upon adoption of the parties’ parenting
plan into the trial court’s final order of divorce, this support obligation merged into the
divorce decree and lost its contractual nature. Accordingly, the trial court erred in holding
that it was without power to modify Husband’s private school tuition obligation.

      For the foregoing reasons, we reverse and remand this issue to the trial court for a
determination of whether modification of Husband’s private school tuition obligation is
warranted in this case and, if so, to what extent.

                            II. CALCULATING THE “TAX RATE”

       Husband contends the trial court erred in calculating the respective tax rates to be
used to determine Wife’s net share of the annual deferred compensation distributions. He
also contends the court abused its discretion in refusing to consider expert testimony
Husband sought to introduce after the court had calculated the tax rates and by denying
his Tenn. R. Civ. P. 52.02 motion to amend the June 2014 order.

        As we requested in Bajestani II, the trial court was to determine “if Wife is
entitled to an award relative to previous deferred compensation distributions and establish
appropriate measures to effectuate an equal distribution of the deferred compensation
account, taking into consideration Husband’s actual tax rate.” Acting pursuant to our
remand, the trial court conducted a hearing over two days in May and June 2014 (“the
May 2014 hearing”) to determine, inter alia, the respective tax rates to be used in
calculating Wife’s net share of the deferred compensation distributions in 2011, 2012,
and 2013.

       During the May 2014 hearing, the trial court heard testimony from Wife and
Husband, and considered documentary evidence that included Husband’s income tax
returns for the years 2011, 2012, and 2013. For her part, Wife prepared and submitted a
report reflecting calculations that specified the net share of the deferred compensation
distributions she was entitled to receive. The tax rates and gross income used in Wife’s
calculations were derived from Husband’s income tax returns for the three years at issue.

                                            -9-
The document Wife introduced into evidence during her testimony was identified as
Exhibit 30 and reads as follows:

Deferred Compensation
          W-2 Gross    Masoud's Tax Rate Total Owed to Maryam Paid to Maryam        Balance Owed to Maryam Interest at 5.25% Total Judgment
     2011 1,343,476.33                30.28            468,335.75        436,629.91                 31,705.84        4,161.40        35,867.24
     2012 379,340.88                  22.32            147,335.94        135,167.78                  12,168.16         638.83        12,806.99
     2013 392,050.97                  21.73            153,429.14        139,634.00                 13,795.14          724.24        14,519.38

    2014       400,958.04        Unknown                Unknown            142,763.00 unknown but >$14,873.65+           246.03     Unknown+
                                                                                                                 TOTAL              78,067.26+



        After Wife testified, Husband was called to the witness stand. He testified that his
total income for 2011 was $1,444,362 and $437,398 was his total tax for that year. He
also agreed that if you divide $437,398 by $1,444,362 the quotient is 30.28%, the tax rate
Wife applied to determine her share for that year.8 He admitted that his total income for
2012 was $879,433 and his total tax was $196,023. He also agreed if you divide the
income by the tax, the quotient is 22.32%, the tax rate Wife applied to determine her
share for that year. As for 2013, he agreed his total income was $484,201 and his total tax
was $105,217, and if you divide the two, the quotient is 21.73%, the tax rate Wife applied
to determine her share for that year. He also agreed that his W-2 gross income was
correctly stated on Exhibit 30 and that the mathematical calculations on Exhibit 30 were
accurate. The foregoing notwithstanding, Husband insisted this was not the proper way to
calculate his tax rate. However, Husband did not introduce any evidence to support a
finding that Wife’s methodology was wrong or to support a finding that a different
method was the only proper method to determine the tax rate.

       Following the hearing, the trial court entered an order on June 30, 2014, in which
it adopted Wife’s proposed tax rates and her calculations of the amount of deferred
compensation owed to her. Husband responded to the order by filing a Tenn. R. Civ. P.
52.02 motion to alter the tax rates used to calculate Wife’s net share of the deferred
compensation distributions for 2011, 2012, and 2013 and to amend the judgments
rendered based on the “erroneous” tax rates. Husband additionally asked the court to
consider expert evidence he proffered in support of the motion which he claimed to
establish the proper method to calculate his tax rates.

       The trial court denied husband’s Tenn. R. Civ. P. 52.02 motion to amend the order
and refused to consider the expert evidence proffered in support of the motion. On
appeal, Husband contends both decisions were error. He also contends the trial court

           8
         “Quotient” is the number obtained by dividing one quantity by another. See American Heritage
Dictionary of the English Language, Fifth Edition.


                                                                  - 10 -
arbitrarily adopted Wife’s proposed tax rates to calculate Wife’s net share of the deferred
compensation, which were not the correct tax rates; therefore, the resulting monetary
judgments for 2011, 2012, and 2013 were in error.

     We will first discuss the trial court’s refusal to consider the expert evidence
Husband proffered in support of his Tenn. R. Civ. P. 52.02 motion.

       Whether to admit or exclude evidence is within the trial court’s discretion and trial
courts are “accorded a wide degree of latitude and will only be overturned on appeal
where there is a showing of abuse of discretion.” Brandy Hills Estates, LLC v. Reeves,
237 S.W.3d 307, 318 (Tenn. Ct. App. 2006) (quoting Otis v. Cambridge Mut. Fire Ins.
Co., 850 S.W.2d 439, 442 (Tenn.1993)). Error may not be predicated upon a ruling which
admits or excludes evidence unless a substantial right of the party is affected. Id. (citing
Tenn. R. Evid. 103).

       We find it significant that both parties had the right and the opportunity to
introduce expert testimony during the May 2014 hearing. Neither party presented any
expert proof at the May 2014 hearing. We must assume that each party’s decision to not
introduce expert evidence at this hearing was a strategic decision. It was not until after
the trial court entered its order in June 2014 that Husband sought to proffer expert
testimony on the tax rate issue by means of a Tenn. R. Civ. P. 52.02 motion.

        During the hearing on the Rule 52.02 motion, Husband’s counsel argued that the
tax rate has a definition different than the one determined by the trial court and he wanted
to present expert evidence to support his argument. In an exercise of its discretion, the
trial court refused to consider Husband’s belated proffer of expert testimony and Husband
has failed to convince this court that the exclusion of this evidence constitutes an abuse of
the trial court’s broad discretion on evidentiary issues. Accordingly, we find no error with
the decision to not consider the proffered evidence.

       Whether to grant or deny a Tenn. R. Civ. P. 52.02 motion to alter or amend is a
discretionary decision. See Holladay v. Speed, 208 S.W.3d 408, 415 (Tenn. Ct. App.
2005) (noting that a trial court’s ruling on a Tenn. R. Civ. P. 52.02 motion to alter or
amend is reviewed pursuant to the abuse of discretion standard). We also find no error
with the trial court’s discretionary decision to deny Husband’s Rule 52.02 motion to
amend because, inter alia, there is no evidentiary foundation to support altering or
amending the order.

       We now turn our attention to Husband’s contention that the trial court erred by
adopting Wife’s proposed tax rates to calculate her net share of the deferred
compensation because the method Wife employed to determine the tax rates was not the
correct method.


                                           - 11 -
       Although Husband vigorously asserts that the method employed by Wife to
determine Husband’s tax rates for 2011, 2012, and 2013 was wrong, there is no evidence
to support Husband’s assertion. Moreover, there is no evidence to support a finding that
the trial court erred by applying the tax rates Wife recommended. Further, Husband
presented no evidence at the May 2014 hearing concerning the proper method or, for that
matter, any method. We acknowledge that Husband’s attorney argued at the May 2014
hearing that the trial court should calculate the tax rates using a different method, but he
presented no evidence, lay or expert, to prove that a different method was the correct
method or that Wife’s method was wrong. To the contrary, Husband’s attorney informed
the court at the May 2014 hearing that “there is not a lot of point in me going through it
with a bunch of paperwork to turn into exhibits.” Thus, Husband provided no evidence to
establish that the method used by Wife to determine the tax rates was wrong or that there
was a more appropriate method.9

        Therefore, the evidence does not preponderate against the method adopted by the
trial court. After reviewing the testimony of the parties, Husband’s tax returns, Wife’s
calculations based on this evidence, and Husband’s admission that the financial
information on her written report and her mathematical calculations were correct, we
have also determined the evidence does not preponderate against the trial court’s findings
concerning Wife’s share of the deferred compensation.

                               III. IMPUTATION OF INCOME TO WIFE

      Wife contends the trial court erred in continuing to impute income to her for child
support purposes. Alternatively, she argues that the trial court erred by failing to consider



        9
         The only “guidance” Husband’s attorney gave the court in setting the correct tax rates for 2011,
2012, and 2013 appears in the following statement he made to the trial court during the May 2014
hearing:

        I want to go briefly to a couple other things now. One of them is the calculation of the
        money for the . . . short payment by my client of the deferred compensation. And I'm
        sorry, but I calculate things differently. And that's why I say I know the Court is going to
        be doing this and there is not a lot of point in me going through it with a bunch of
        paperwork to turn into exhibits. But if you take the -- take the line 20 -- line 37 income,
        which is the -- which is the adjusted gross, and you divide that into the line 72 income
        which is the amount of taxes that are -- pardon me -- the line 61 income which is the
        amount of taxes which ought to be paid, you have an actual tax rate.

                And when the Court does that for 2011, 2012, and 2013, the Court will find that,
        respectively, my client's actual tax rate was 39.98, 24.50, and 25.98. That's what we're
        going to ask the Court to do in making its finding of fact as to how this money shall be
        broken down.


                                                  - 12 -
work-related child care expenses in determining the amount of child support to be
awarded.

       The Tennessee Child Support Guidelines provide that income may be imputed to a
parent when the court determines that the parent is voluntarily underemployed.
Wadhwani v. White, No. M2015-01447-COA-R3-CV, 2016 WL 4579192, at *13 (Tenn.
Ct. App. Aug. 31, 2016) (citing Tenn. Comp. R. & Regs. 1240-02-04-.04). The
guidelines provide factors to be considered when determining whether a parent is
willfully and voluntarily underemployed or unemployed. Richardson v. Spanos, 189
S.W.3d 720, 726 (Tenn. Ct. App. 2005). The factors include, inter alia, the parent’s past
and present employment; the parent’s education, training, and ability to work; the
parent’s role as stay-at-home parent; and any additional factors deemed relevant to the
particular circumstances of the case. See Tenn. Comp. R. & Regs. 1240-02-04-
.04(3)(a)(2)(iii).

       The issue of voluntary underemployment is a question of fact that requires careful
consideration of all the attendant circumstances. Owensby v. Davis, No. M2007-01262-
COA-R3-JV, 2008 WL 3069777, at *4 (Tenn. Ct. App. July 31, 2008) (citing
Richardson, 189 S.W.3d at 726). We afford the trial court considerable discretion in this
determination. Thayer v. Thayer, No. M2015-00194-COA-R3-CV, 2016 WL 4056316, at
*4 (Tenn. Ct. App. July 26, 2016) (citing Willis v. Willis, 62 S.W.3d 735, 738 (Tenn. Ct.
App. 2001)). “The trial court’s decision is entitled to a presumption of correctness,
particularly ‘when it is premised on the trial court’s singular ability to ascertain the
credibility of the witnesses.’” Id. (citing Reed v. Steadham, No. E2009-00018-COA-R3-
CV, 2009 WL 3295123, at *2 (Tenn. Ct. App. Oct. 14, 2009)).

        In this case, Wife filed a petition in October 2013 alleging that there had been a
material and substantial change in circumstances such that a significant variance would
occur upon recalculation of child support. Specifically, she alleged that Husband pled
guilty to federal criminal charges and, as a result, income should now be imputed to
Husband. She also alleged that she has continued to seek employment without success;
thus, income should no longer be imputed to her for child support purposes. She argued
that, should the court continue to impute income to her, it should also consider her work-
related child care expenses when setting the amount of income to be imputed.

        After conducting an evidentiary hearing, the trial court issued its order in June of
2014 holding that it would begin imputing income to Husband due to his criminal
conviction. See Tenn. Comp. R. & Regs. 1240-02-04-.04(3)(a)(2)(ii)(I)(“[C]riminal
activity and/or incarceration shall result in a finding of voluntary underemployment or
unemployment. . . .”). In the same order, the court declined Wife’s request to stop
imputing income to her or to adjust the amount of imputed income to reflect work-related
childcare expenses. In so doing, the court reasoned as follows:


                                           - 13 -
The Court originally imputed income to [Wife] in its April 16, 2009
Findings of Fact and Conclusions of Law. In those Findings of Fact, the
Court stated:

       H. [Wife] is a licensed civil engineer with a baccalaureate
       degree.

       I. [Wife] speaks three languages, has no physical or mental
       limitations, and is capable of working.

       J. [Wife’s] last salary was $44,000 a year in 2001 for Alstom
       Power. . . . This was her first job as a civil engineer after
       obtaining her degree.

       K. [Wife] is capable of earning between $72,000 and $80,000
       a year in the Chattanooga area.

       L. There are positions paying these starting salaries in the
       Chattanooga area; such positions have been available for the
       last few years and would not be under the supervision or
       control of [Husband].

       M. [Wife] has refused to return to work or seek work during
       the pendency of this divorce. However, she is aware that there
       are positions available for her to work in the field in which
       she is trained.

....

      In the present proceeding, [Wife] presented evidence attempting to
show that she has been looking for, but has been unable to secure
employment. The Child Support Guidelines establish factors for a Court to
consider when considering whether to find a parent is willfully and
voluntarily underemployed or unemployed.

....

       The Court analyzes these factors as follows. The first factor is the
parent’s past and present employment. [Wife] is a licensed civil engineer
with a baccalaureate degree who worked as an engineer prior to leaving the
work force. . . . This factor weighs in favor of continuing to impute income
to [Wife]. The second factor is the parent’s education, training, and ability
to work. [Wife] earned a Bachelor of Science in Civil Engineering in 2001.

                                   - 14 -
      The Court was not presented with any evidence regarding her physical
      inability to work. Therefore, this factor weighs in favor of imputing income
      to [Wife]. The third factor relates to the role of a stay-at-home parent,
      which [Wife] has been since 2001. [Wife] did act as a full-time caretaker
      while she and [Husband] were married. She has been out of the workforce
      and acting as a stay-at-home caretaker since 2001. Her son is in elementary
      school and her daughter is in middle school. Therefore, this factor weighs
      in favor of not imputing income to [Wife].

             After weighing all the factors, as well as considering credibility
      issues, the Court finds that it continues to be appropriate under the
      Guidelines to impute income to [Wife]. Although [Wife] presented some
      evidence regarding her job search and testified about that job search, the
      Court was not persuaded that her job search has been diligent. Although
      [Wife’s] role as a stay-at-home-parent weighs in favor of not imputing
      income to [Wife], that factor does not outweigh the other two factors
      because [Wife’s] history of education and training are given great weight
      by the Court. Additionally, her children are now older and in school, and
      therefore require less caretaking than very young children. Therefore,
      the Court . . . denies [Wife’s] request to stop imputing income to her for
      child support purposes.

      ....

             [Wife] asserts that if this Court continues to impute income to her,
      the Court should also impute . . . work-related childcare expenses she
      would incur if she was working. [Wife] asserts the children would need ten
      hours of childcare per week at a rate of $10.00 per hour, or $100.00 per
      week, during the school year. [Wife] asserts the children would need to
      attend summer camps during the week which average to $150.00 per child,
      or $600.00 per month. These amounts seem reasonable to the Court;
      however, the Court was presented with no testimony or other evidence
      about the potential costs of childcare incurred by [Wife] if she were to
      return to the workforce. Therefore, [Wife’s] request to impute her work-
      related childcare expenses is denied.

       Having reviewed the record, we conclude that the evidence does not preponderate
against the trial court’s factual findings regarding Wife’s voluntary underemployment.
Importantly, although Wife testified that she has actively sought employment and has
been unsuccessful in finding a job, the trial court stated that it “was not persuaded that
her job search [had] been diligent.” This credibility determination is entitled to great
deference on appeal and we will not re-evaluate this assessment absent “clear and
convincing evidence to the contrary.” See Wells v. Tenn. Bd. of Regents, 9 S.W.3d 779,
                                          - 15 -
783 (Tenn. 1999). Wife has not presented any such evidence. Therefore, we affirm the
decision to continue imputing income to Wife.

       Wife also contends the trial court erred in declining to modify the child support
award to include Wife’s work-related childcare expenses. Although the Child Support
Guidelines state that work-related childcare expenses shall be included in the calculations
to determine child support, see Tenn. Com. R. & Regs. 1240-02-04-.04(8)(a)(1), Wife is
not incurring childcare expenses. Further, the only evidence presented by Wife with
regard to her potential childcare expenses was vague and unspecific. Therefore, the
evidence does not preponderate against the trial court’s ruling on this issue.

                            IV. ATTORNEY’S FEES ON APPEAL

       Wife seeks to recover the attorney’s fees incurred on appeal. Whether to award
attorney’s fees on appeal is a matter within the sole discretion of this court. Wills v. City
of Memphis, 457 S.W.3d 30, 51 (Tenn. Ct. App. 2014) (citing Archer v. Archer, 907
S.W.2d 412, 419 (Tenn. Ct. App. 1995)). When considering a request for attorney's fees,
we will consider “the requesting party's ability to pay, the requesting party's success on
appeal, whether the appeal was taken in good faith, and any other relevant equitable
factors.” Culbertson v. Culbertson, 455 S.W.3d 107, 158 (Tenn. Ct. App. 2014) (citing
Moran v. Willensky, 339 S.W.3d 651, 666 (Tenn. Ct. App. 2010)). After weighing these
factors, we exercise our discretion to respectfully deny this request.

                                     IN CONCLUSION

        The judgment of the trial court is affirmed in part, reversed in part and remanded
for further proceedings consistent with this opinion. Two-thirds of the costs of appeal are
assessed against Husband and one-third are assessed against Wife.


                                                    ________________________________
                                                    FRANK G. CLEMENT, JR., P.J., M.S.




                                           - 16 -